Citation Nr: 0825428	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Evaluation of degenerative arthritis, right hand, with 
Heberden's nodes, currently 10 percent disabling.

2.  Evaluation of degenerative arthritis, left hand, with 
Heberden's nodes, currently 10 percent disabling.

3.  Service connection for a low back disability, claimed as 
bilateral L5 spondylolysis with Grade I spondylolisthesis of 
L5 on S1, posterior annular disc bulge at L4-5 and L5-S1, 
degenerative osteophytes, vacuum disc phenomenon and 
bilateral facet arthropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) 
decision, which continued the 10 percent evaluations assigned 
for degenerative arthritis of the right and left hands with 
Heberden's nodes, and denied service connection for a low 
back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 received in June 2006, the veteran indicated 
he wanted a hearing at a local VA office before a member of 
the Board.  He specifically noted that he was requesting a 
videoconference hearing.  Letters dated September 27, 2007 
and October 16, 2007 notified the veteran that a "travel 
board" hearing was scheduled for October 31, 2007.  

On October 29, 2007, prior to the date of the scheduled 
hearing, the Board received correspondence from the veteran 
indicating he had recently been in a traffic collision and 
was without transportation and unable to attend the scheduled 
hearing.  He requested that the Board reschedule the hearing 
at a later date.  

By letter dated January 16, 2008, the Board advised the 
veteran that a hearing was scheduled for March 20, 2008 
before a Veterans Law Judge in Washington, DC.  The veteran 
responded indicating that he was unable to attend a hearing 
in DC.

Review of the record does not show that the veteran ever 
requested a hearing in Washington, DC.  As noted, the veteran 
specifically requested a videoconference hearing at the RO.  
Therefore, this case must be remanded in order to provide the 
veteran an opportunity to attend the requested hearing at the 
RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the RO.  
Provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



